Citation Nr: 1645402	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as congestive heart failure.

2.  Entitlement to service connection for a left knee condition including as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to March 1977 and from June 1977 to November 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2016, the Board remanded the above-listed issues as well as a claim of entitlement to a total disability rating based on individual unemployability.  The TDIU claim was granted below, so is no longer on appeal.  With respect to the above-listed claims, the Board finds substantial compliance with its remand instructions.  The Board will proceed to their merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

As discussed in more detail below, the Veteran has been diagnosed with coronary artery disease and congestive heart failure.  The Veteran's claim was previously characterized as one of entitlement to service connection for congestive heart failure, including as secondary to hypertension.  The Board has recharacterized the claim more broadly as one for a heart disability given the multiple heart-related diagnoses.  With respect to the secondary aspect of the claim, the Veteran is not service-connected for hypertension, so there is no basis for that part of the claim.  This is discussed in more detail below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran's currently diagnosed heart disabilities (congestive heart failure and coronary artery disease) did not begin during and are not otherwise caused by his military service.

2.  The Veteran's left knee disability did not begin during and was not otherwise caused by his military service and was not caused by or aggravated by his service-connected disabilities, to include a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for a left knee disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including in December 2008, June 2009, September 2009, January 2010, February 2010, April 2016, and May 2016.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In June 2016, VA provided the Veteran with medical examinations with respect to the issues being addressed on the merits in this decision.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal that are being decided on their merits.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis and cardiovascular disease (including organic heart disease) are encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claims.  

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

III.  Service Connection:  Heart Disability

The Veteran seeks entitlement to service connection for a heart disability claimed as congestive heart failure, including as secondary to hypertension.  Importantly, the Veteran's hypertension is not service-connected and, in fact, the Board denied the Veteran's claim of entitlement to service connection for hypertension in April 2016.  Therefore, the claim of entitlement to service connection for a heart disability as secondary to hypertension is not warranted.

The Veteran has been diagnosed with coronary artery disease (CAD) and congestive heart failure (CHF), so a current heart disability is not at issue.  See June 2016 VA Examination; see also, e.g., August 2010 Private Progress Note (diagnosing coronary artery disease and congestive heart failure).

As noted above, organic heart disease is a "chronic" disease under 38 C.F.R. § 3.309(a) and, so, there are several alternative means of service connection besides direct service connection.  Walker, 708 F.3d at 1335-39.  First, if the Veteran's heart disability became manifest within the presumptive period (one year) after service, it will be presumed to be service-connected.  38 C.F.R. § 3.307.  However, the evidence is against finding that his heart conditions became manifest to a compensable degree within one year of his discharge.  See, e.g., June 2016 VA Examination (noting post-service onset of condition with first cardiac catheterization in 2000).  In addition, the Veteran has not alleged that any of his heart conditions (other than hypertension) began during service.  With respect to hypertension, the Board already found, in its April 2016 decision, that the Veteran's hypertension did not begin during service.  Those findings and supporting analysis are incorporated herein by reference.  As noted above, there are notations of chest pain in the service records, but those chest pains have not been linked by competent medical evidence to his current condition.  See 38 C.F.R.  § 3.304(b) ("This rule does not mean that any abnormality of heart action or heart sounds....in service will permit service connection of disease of the heart...first shown as a clearcut clinical entity, at some later date.").  There has not been a chronicity of symptomatology with respect to CAD or CHF since his active service.  Service connection for CAD or CHF as a "chronic" disease is not warranted.  Walker, 708 F.3d at 1335-39; 38 C.F.R. § 3.303(b).

The Board will turn to consideration of service connection on a direct basis.

The Veteran currently has a heart disability and the record is also sufficient to put the issue of in-service injury or event at least in equipoise.  For example, the Veteran's service treatment records include reference to in-service complaints of chest pain.  See, e.g., January 1994 Report of Medical History (noting "Chest pain sx -> prob. stress related"); May 1987 Service Treatment Record ("complaint of [left] chest pain x 4 minutes").  Therefore, the current disability and in-service elements of a direct service connection claim are met.  Gilbert, 1 Vet. App. at 53-56.  The remaining element of the Shedden test is a nexus between the in-service injury or event and his current heart disability.  Shedden, 381 F.3d at 1167.

The Veteran has offered his own etiological opinion, but the record contains no indication that the Veteran has the specialized education, training, or experience needed to determine the etiology of his current heart disability (consisting of CAD and CHF).  While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. chest pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the correct diagnosis or etiology of a complex condition like heart disease.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his current heart disability.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The June 2016 VA examiner has provided the only medical opinion of record regarding the cause of the Veteran's heart disability.  After reviewing the Veteran's records, taking the Veteran's history, and conducting an examination, the examiner concluded that the Veteran's heart disability is "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner specified that it was less likely than not that the Veteran's CAD and CHF were "incurred in or otherwise related to [his] military service because (1) STRs contain no documentation disclosing the diagnosis of coronary artery disease or congestive heart failure (2) the vet's CHF...is felt to possibly be related to diastolic dysfunction however there is no documentation of diastolic dysfunction during military service (3) diastolic dysfunction typically is associated with hypertension and/or LV hypertrophy and the vet is not known to have had HTN or LVH while in service...(4) vet while in service had episodic ankle swelling which however frequently represents stasis / dependent edema related to circumstances of limited activity, heat, etc. with vet's history of lower extremity peripheral venous insufficiency and overweight as contributing factors."  In his report on examination of the Veteran, the examiner opined that the Veteran's CAD was secondary to lipids and age risk factors and that his CHF was "related to diastolic dysfunction."  The report on the examination also includes extensive documentation of relevant entries in the Veteran's medical records.  In short, the opinion is well-grounded in the facts, is thoroughly reasoned, and, so, is quite persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There are no competent etiological opinions in support of the Veteran's claim.

On this record, the Board finds that the Veteran's current heart disability (consisting of CAD and CHF) is not etiologically related to the Veteran's active service.  

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a heart disability, to include congestive heart failure and coronary artery disease, is denied.

IV. Service Connection:  Left Knee Disability

The Veteran seeks entitlement to service connection for a left knee disability including as secondary to his service-connected right knee disability.

The Veteran has been diagnosed with left knee degenerative disease, so a current disability is not at issue.  See June 2016 VA Examination.

As noted above, arthritis (degenerative joint disease) disease is a "chronic" disease under 38 C.F.R. § 3.309(a) and, so, there are several alternative means of service connection besides direct service connection.  Walker, 708 F.3d at 1335-39.  First, if the Veteran's left knee arthritis became manifest within the presumptive period (one year) after service, it will be presumed to be service-connected.  38 C.F.R. § 3.307.  However, the evidence is against finding that his left knee disability became manifest to a compensable degree within one year of his discharge.  See, e.g., June 2016 VA Examination (noting post-service diagnosis of degenerative disease using diagnostic imaging in 2002); October 1992 Report of Medical Examination (noting no issues with left knee, though left leg conditions are discussed in connection with vein issues); Service Treatment Records, generally (documenting right knee, right foot, ankle, and leg pain, but not complaints relating to left knee except for one complaint of "giving away" in 1982).

Although the Veteran has alleged that his left knee pain began during service, see June 2016 VA Examination, the service treatment records do not document complaints.  Considering that he sought treatment for many other orthopedic issues, he had plenty of opportunity to report left knee pain during service, but did not do so.  The Board finds that the Veteran's recent statements that he first had left knee pain in service are not credible, competent evidence of a chronicity of symptomatology of his current left knee disability.  These credibility and weight determinations are based on the lack of documentation of his complaints in service and post-service as well as, importantly, the June 2016 VA examiner's negative nexus opinion based, in part, on consideration of the Veteran's statements.  The examiner's negative opinion indicates that the current knee disability is unrelated to the reported in-service symptoms.  In addition, the first diagnosis of left knee arthritis was over a decade after the Veteran's discharge from active service.

There has not been a chronicity of symptomatology with respect to arthritis of the left knee since his active service.  Service connection for left knee disability under the provisions relating to "chronic" diseases is not warranted.  Walker, 708 F.3d at 1335-39; 38 C.F.R. § 3.303(b).

The Veteran has not alleged that his left knee disability was caused by an event or injury in service.  Rather, he has alleged only that his current left knee disability was caused or aggravated by his service-connected right knee disability and limited his appeal to that issue.   See October 2013 VA Form 9 (appealing left knee as secondary to right knee); see also 38 C.F.R. § 20.202; AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).  In any case, the only pertinent medical evidence is against a direct service connection claim with respect to the left knee.

With respect to secondary service connection, the Veteran has a current left knee disability and is service-connected for a right knee disability, therefore the only remaining issue is whether the left knee disability was caused or aggravated by the right knee disability.  See 38 C.F.R. § 3.310; Buckley, 12 Vet. App. at 84; Allen, 7 Vet. App. 439.  

The Veteran has offered his own etiological opinion, but the record contains no indication that the Veteran has the specialized education, training, or experience needed to determine the etiology of his current left knee disability (degenerative joint disease).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his current left knee disability, including whether it is due to or has been aggravated by his "favoring" of the service-connected right knee.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The June 2016 VA examiner has provided the only medical opinion of record regarding the cause of the Veteran's left knee disability.  After reviewing the Veteran's records, taking the Veteran's history, and conducting an examination, the examiner concluded that the Veteran's left knee disability is "less likely than not (less than 50% probability) incurred in or caused (or aggravated) by the claimed in-service injury, event or illness."  The examiner specified that it was less likely than not that the Veteran's left knee disability was "caused by his service-connected disabilities including his right knee BECAUSE degenerative disease is common in the population at large [and can be] attributable to the process of aging and factors such as overweight and thus the [left] knee condition cannot be attributed to the [right] knee condition alone nor is it attributable to the external popliteal nerve pathology."  The examiner further opined that the left knee disability was less likely than not aggravated "by the mechanism of favoring the [right] knee / side at the expense of the [left] knee."  He explained that aggravation of the contralateral weight-bearing joint by a favoring mechanism is most typical in circumstances of pronounced asymmetry or inequality of weight-bearing, however documentation of that was "not found in this case."  The examiner noted osteoarthritis as early as 2002, but there was not documentation of limping or asymmetry of gait until June 2009.  The examiner noted that, even then, the side being favored was not specified in that, or later, notes.  The examiner thoroughly reviewed and summarized the records relevant to an abnormal gait, limping, or asymmetrical weight-bearing.  Moreover, the examiner identified records indicating a normal gait in February 2007.

Based on his medical expertise and a very thorough review of the records, the examiner concluded that the Veteran's left knee disability was most likely due to aging and being overweight and was not caused or aggravated by the service-connected right knee condition.   The opinion is well-grounded in the facts, is thoroughly reasoned, and, so, is quite persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There are no competent etiological opinions in support of the Veteran's claim.

On this record, the Board finds that the Veteran's current left knee disability is not etiologically related to the Veteran's active service or, more pertinently, to his service-connected disabilities.  In particular, the Board finds that the left knee disability has not been caused by or aggravated by the Veteran's service-connected disabilities, to include his right knee disability.  

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a left knee disability is denied.


ORDER

Entitlement to service connection for a heart disability, claimed as congestive heart failure is denied.

Entitlement to service connection for a left knee condition including as secondary to service-connected right knee disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


